Citation Nr: 0837343	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-33 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

2.  Entitlement to an initial disability rating in excess of 
30 percent prior to October 13, 2006, and in excess of 40 
percent beginning October 13, 2006, for bilateral hearing 
loss.

3.  Entitlement to earlier effective dates for the grant of 
service connection for hearing loss and tinnitus and the 
ratings assigned thereto.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
January 1971.  In a rating decision dated in March 2004 the 
veteran was granted service connection for hearing loss with 
an evaluation of 30 percent effective December 19, 2003 and 
service connection for tinnitus with an evaluation of 10 
percent effective December 19, 2003.  A November 2006 rating 
decision increased the evaluation to 40 percent effective 
October 13, 2006.  The veteran seeks higher initial ratings.  

In his appeal dated in August 2007 the veteran raised the 
issues of special monthly compensation as well as service 
connection for loss of sleep, headaches, dizziness, vertigo 
and related personality, anxiety and paranoid disorders 
caused and/or aggravated by hearing loss.  In recent 
submissions to the Board, the veteran has also raised the 
issue of clear and unmistakable error in the March 2004 
rating decision.  Those issues, which have not been 
adjudicated, are referred back to the RO for appropriate 
action.

REMAND

In September and October of 2008, the veteran submitted 
directly to the Board copies of VA medical records dating 
from August 2004 to August 2008, which showed the veteran had 
audiology examinations in January 2008 and August 2008.  The 
physician states that the veteran "sustains mile to severe 
mixed [hearing loss right ear] and a mod[erate]-profound 
mixed [hearing loss left ear]."  She refers to audiogram 
testing results; however, those records are not part of the 
claims file.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records from the San Antonio VA 
Medical Center dating from August 2008 to the present as well 
as the audiometric testing results from January 2008 and 
August 2008.

The Board also notes that the newly submitted medical 
evidence, lay statements, and argument were submitted 
directly to the Board without a waiver of RO jurisdiction.  
See 38 C.F.R. § 20.1304(c).  Included are lay statements 
dated in August and September 2008 stating that communication 
with the veteran has become increasingly difficult and that 
the veteran has "slowly become a loner because of his 
hearing loss."  As this evidence pertains to the appealed 
issues and as the case must be remanded to obtain additional 
evidence, the RO must issue a supplemental statement of the 
case pursuant to 38 C.F.R. § 19.31 on remand.  

Additionally, an August 2007 letter from the veteran serves 
as a notice of disagreement as to the effective dates 
assigned to the disabilities and the respective ratings 
assigned after service connection was granted.  VA 
regulations provides that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Since 
the veteran has filed a notice of disagreement with regard to 
the effective dates for the grant of service connection and 
the ratings assigned for hearing loss and tinnitus, a 
statement of the case must be issued on remand pursuant to 38 
CFR § 19.29.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(failure to timely appeal an original rating providing an 
effective date of an award renders the decision final as VA 
statutes and regulations do not provide for a "freestanding 
claim" for an earlier effective date to be raised at any time 
in the future).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the 
San Antonio, Texas VAMC dating from 
August 29, 2008, to the present, and 
the results of audiometric testing 
conducted in January and August of 
2008.  


2.  Issue the veteran a statement of 
the case for the issues of earlier 
effective dates for the grant of 
service connection for hearing loss and 
tinnitus and the assigned ratings.  The 
veteran must be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal.  
See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2007).  If a timely 
substantive appeal is filed with 
respect to this issue, the case must be 
returned to the Board for further 
appellate consideration of this issue.

3.  After any further development deemed 
necessary, readjudicate the issues on 
appeal in light of the additional 
evidence obtained.  If the benefit sought 
remains denied, the veteran and his 
representative MUST be furnished a 
supplemental statement of the case, which 
considers the evidence submitted by the 
veteran directly to the Board, in 
accordance with 38 C.F.R. § 19.31(b)(1) 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
